 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   CHARLES NEWMAN,                                   Case No. LACY 18-5494-PSG(LAL)

11                                   Petitioner,       ORDER ACCEPTING REPORT AND
                                                       RECOMMENDATION OF UNITED
12                         v.                          STATES MAGISTRATE NDGE
13   KELLY SANTORO, Warden,

14                                     Respondent.

15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge's

18   Report and Recommendation, and the remaining record, and has made a de novo determination.

19          Accordingly, 1T IS ORDERED THAT:

20          1.     The Report and Recommendation is approved and accepted;

21         2.      Judgment be entered denying the Petition and dismissing this action with

22                 prejudice; and

23         3.     The Clerk serve copies of this Order on the parties.

24
25
26                                                 HON    BLE PHILIP S. GUTIERREZ
27                                                 UNITED STATES DISTRICT JUDGE

28
